          Case 1:20-cv-04228-MKV Document 28 Filed 07/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                USDC SDNY
                                                             DOCUMENT
 EMBV MEDIA, S.A., a French public limited
                                                             ELECTRONICALLY FILED
 company,
                                                             DOC #:
                                Plaintiff,                   DATE FILED: 7/28/2020

                           -against-                              1:20-cv-4228-MKV

 VIDEOAPP, INC., a Nevis corporation d/b/a                              ORDER
 PPVNETWORKS, and DARK ALLEY
 DISTRIBUTION, a Florida limited liability
 company,

                                Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of Defendants’ request for an extension of time to respond to the

Complaint [ECF # 18] and Plaintiff’s opposition to the same [ECF # 20]. It is therefore

ORDERED that the parties are to attend a hearing on August 4, 2020 at 12:00PM. The

conference will be held telephonically and may be accessed by dialing (888) 278-0296 at the

scheduled time. When prompted, enter access code 5195844#. The Court will join once all

parties are on the line.



SO ORDERED.

                                                     _________________________________
Date: July 28, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
